DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of October 21, 2022.  Claims 1-25 are presented for examination, Claims 17-25 are withdrawn from consideration, leaving Claim 1 as the only claim in independent form.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-16, in the reply filed on October 21, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
	
	In Claim 2, line 5, the limitation “one out of every n cycles”, because of the plural “cycles”, is being interpreted by the examiner as being “two or more cycles”.  This is illustrated in Figs. 2 and 3 and in paragraphs [0031] and [0035]-[0037], for example, in Applicants’ published application.
	The examiner suggests defining “n” as something along the lines of “(n ≥ 2)” for the sake of clarity. 

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by U.S. Patent Publication No. 2021/0235579 (“Chemel”).
	Regarding Claim 1, Chemel discloses a light switch system (Abstract; Fig. 52; [0574]-[0575]) comprising: 
	a housing (5160; [0575]); 
	a controller secured to the housing (power management unit 5130; [0575]; [0080]; details in Fig. 58), the controller to control a light source (LED light bars 5120) to generate a light output based on a demanded output (light output is controlled based on an occupancy sensor signal; [0575]; [0025]), the light source to illuminate at least a portion of an operational volume (operational volume shown in Fig. 51A); 
	an occupancy sensor (5140; [0075]) communicatively coupled to the controller (5130), the occupancy sensor to generate an occupancy indicator to indicate whether the operational volume is occupied (occupancy sensor signal; [0575]; [0025]); and 
	a functional module (i.e., an energy storage device such as a battery or a capacitor; [0080]; visual indicator lights 5170; [0575]) communicatively coupled to the controller (5130); the controller to divert power from the light source to the functional module (i.e., an energy storage device such as a battery or a capacitor; [0080]; visual indicator lights 5170; [0575]) by controlling the light source (5120) to alter the light output to produce an altered light output (i.e., by dimming; [0025]) based on the occupancy indicator (dimming is controlled based on an occupancy sensor signal; [0575]; [0025]).

	Regarding Claim 13, Chemel further discloses wherein the occupancy sensor comprises one or more of an IR-based sensor and a motion-based sensor (motion sensor 5140 in Fig. 52; [0015]; [0075]).

	Regarding Claim 14, Chemel further discloses wherein the occupancy sensor (5140 in Fig. 52) is secured to the housing (5160).

	Regarding Claim 15, Chemel further discloses wherein the functional module comprises one or more of a power storage module ([0080]), a communication interface, an input interface, a speaker, a microphone, and a visual indicator (5170 in Fig. 52; [0075]; see also Fig. 58).

	Regarding Claim 16, Chemel further discloses wherein the functional module (i.e., 5170 in Fig. 52) is secured to the housing (5160).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2020/0163186 (“Poojary”) relates to a lighting power supply system and method.  See, Abstract, in particular (“diverting at least a part of the driving current from the lighting unit to charge the energy storage device”).
	U.S. Patent No. 8,729,729 (“Fridberg”) relates to a method and apparatus for driving low-power loads from AC sources.  See, col. 3, line 66 to col. 4, line 12 (“pulse skipping”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844